Citation Nr: 0107404	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-22 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from October 1945 to March 
1947.  He died in January 1979.  The appellant is the 
unremarried widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The appellant and the veteran were married in July 1977, 
and were still married when he died in January 1979.

2.  The appellant was not awarded VA death pension benefits 
as the unremarried widow of the veteran because her income 
exceeded the allowable limit.

3.  The appellant remarried in January 1991.  The marriage 
was terminated by divorce in August 1992.

4.  In October 1998, the appellant applied for VA death 
pension benefits as the unremarried widow of the veteran.





CONCLUSION OF LAW

The requirements for entitlement to VA death pension benefits 
as the surviving spouse of a veteran have not been met.  
38 U.S.C.A. §§ 101(3), 103, 1541, 5107 (West 1991); 38 C.F.R. 
§§  3.3, 3.55 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the claims folder was forwarded 
to the Board, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that the appellant has been informed of 
requirements for her claim of entitlement to VA death pension 
benefits.  All records pertinent to the claim have been 
obtained.  In sum, the facts pertinent to this claim have 
been properly developed and there is no outstanding evidence 
which should be obtained.  Consequently, there is no further 
action to be undertaken to comply with the provisions of the 
VCAA, and the appellant will not be prejudiced as a result of 
the Board deciding this appeal without first affording the RO 
an opportunity to consider her claim in light of the VCAA.  

The basic facts in this case are not in dispute and may be 
briefly summarized.  The appellant and the veteran were 
married in July 1977, and were still married when the veteran 
died in January 1979.  The appellant was denied VA death 
pension benefits as the unremarried widow of the veteran 
because her income exceeded the amount allowable by VA 
regulations.  After the veteran's death, the appellant 
remarried in January 1991.  The appellant's second marriage 
was terminated by divorce in August 1992.  In October 1998, 
the appellant applied for VA death pension benefits as the 
unremarried widow of the veteran.

Currently, the appellant contends that she is entitled to VA 
death pension benefits. She asserts that her second marriage 
ended with the death of her husband; thus, she maintains that 
she should be awarded VA death pension benefits as she is the 
widow of the veteran based on her marriage to the veteran.  
Her representative maintains that since her second marriage 
terminated by divorce on or after October 1998, she is not 
barred from receiving death pension benefits.

Pursuant to the provisions of 38 U.S.C.A. § 1541, a surviving 
spouse of a veteran who served during a period of war is 
entitled to monthly payments from the Department of Veterans 
Affairs for the death of the veteran from a nonservice 
connected condition.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.  
For the purposes of entitlement to this benefit, and pursuant 
to the applicable regulations, a surviving spouse is 
determined to be, in pertinent part, one who was the spouse 
of a veteran at the time of the veteran's death and meets the 
requirements of 38 C.F.R. § 3.1(j) (2000), and who lived with 
the veteran continuously from the date of marriage to the 
date of the veteran's death and, except as provided in 38 
C.F.R. § 3.55, has not remarried.  38 U.S.C.A. § 101(3) (West 
1991); 38 C.F.R. § 3.50 (2000).

Prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55 allowed for reinstatement of 
death pension benefits to surviving spouses whose benefits 
had been terminated because of remarriage upon termination of 
the disqualifying marriage by a death, divorce, annulment, or 
if the remarriage was declared void.  However, these 
provisions were amended by the Omnibus Budget Reconciliation 
Act of 1991, Pub. L. No. 101- 508, § 8004(a), to create a 
permanent bar to reinstatement of death pension benefits for 
those surviving spouses whose disqualifying marriage had been 
terminated by divorce and whose claim for reinstatement of 
death pension benefits was not filed before November 1, 1990. 
This statutory bar was later amended to allow reinstatement 
of death pension benefits for those surviving spouses whose 
disqualifying remarriages were terminated by a divorce 
proceeding which had been initiated prior to November 1, 
1990.  See Veterans Benefit Act of 1992, Pub. L. No. 102-568, 
§ 103, 106 Stat. 4320, 4322 (Oct. 29, 1992).

The Board notes that the record clearly indicates that the 
appellant's marriage did not terminate until their divorce in 
August 1992.  Therefore, the appellant was not eligible for 
VA death pension benefits on October 31, 1990, because she 
was still married as of that date.  That is, her remarriage 
had not terminated prior to November 1, 1990, nor had legal 
proceedings commenced prior to November 1, 1990.  
Accordingly, the Board concludes that the appellant is not 
entitled to receive VA death pension benefits based upon the 
termination of her remarriage.  

The Board observes that on June 9, 1998, Section 8207 of HR 
2400 (Public Law 105-178) was signed. This bill added a new 
subsection (e) to 38 U.S.C. § 1311, which governs the payment 
of Dependency and Indemnity Compensation (DIC) to a surviving 
spouse. Section 1311(e)(1) generally provides that remarriage 
shall not bar a surviving spouse's eligibility for DIC if the 
remarriage is terminated by death, divorce, or annulment 
(unless VA determines that divorce or annulment was secured 
through fraud or collusion) and Section 1311(e)(2) provides 
that DIC is not barred if a surviving spouse ceases living 
with another person and holding himself or herself out openly 
to the public as that person's spouse. The law precludes 
payment under the new 38 U.S.C.A. § 1311(e) for any month 
prior to October 1998. PL 105-178 § 8207, 112 Stat. 495 (June 
9, 1998).

However, by its express terms, the amendment made by Section 
8207 only applies to restoration of eligibility for DIC and 
not death pension benefits.  Therefore, the foregoing changes 
in the provisions of law do not avail the appellant of her 
relief. Thus, the Board must conclude that the appellant's 
claim lacks legal entitlement under the applicable law and 
regulations.  The United States Court of Appeals for Veterans 
Claims has held that in a case where the law is dispositive, 
the claim should be denied because of the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for entitlement to VA death pension benefits is 
denied.

		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

